 1                              UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3                                               ***
 4   PHUONG TANG,                                          Case No. 2:20-cv-00156-KJD-EJY
 5                 Plaintiff,
 6         v.                                                           ORDER

 7   UNITED STATES OF AMERICA,
 8                 Defendant.
 9

10          Before the Court is Defendant Phuong Tang’s Motion for Leave to File a Reply to the
11   Government’s Response to Defendant’s Motion for Review of Magistrate Judge’s Detention Order
12   (ECF No. 4). The Court has reviewed Defendant’s Motion and the Government’s Statement of Non-
13   Opposition to Defendant’s Motion for Leave to File Reply (ECF No. 5), and for good cause shown,
14          IT IS HEREBY ORDERED that Defendant Phuong Tang’s Motion for Leave to File a Reply
15   to the Government’s Response to Defendant’s Motion for Review of Magistrate Judge’s Detention
16   Order (ECF No. 4) is GRANTED.
17

18          DATED: February 6, 2020.
19

20
                                               ELAYNA J. YOUCHAH
21                                             UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                  1
